DISSENTING OPINION
Bland, Judge:
It must be remembered that the rates of duty provided in the trade agreement with Czechoslovakia were terminated on the thirtieth day after the date of the proclamation. The thirtieth day began the instant the twenty-ninth day expired. It is well settled that there is to be no division of a day in the consideration of this kind of issue. Therefore the rates of duty were terminated on the beginning of the thirtieth day, just as tariff acts go into effect for the whole day on the date the President approves the act.
The statement in the majority opinion, “We are unable to see any difference in meaning between the language ‘on the thirtieth day’ after the date of the proclamation, and the language ‘thirty days after’ that date,” I think clarifies the issue completely. If a man has 30 days after a certain date to pay a debt, of course he has all day on the thirtieth day, which is a wholly different proposition than for him to have a right under a trade agreement the rates of duty of which were terminated at midnight on the twenty-ninth day.
This particular question, as far as the federal courts are concerned, seems to be a novel one. Some state courts’ decisions relating to expiration of leases and expiration of insurance policies would seem *94to somewhat support the conclusion reached by the majority, but these decisions are not in accordance with the weight of authority and, in my judgment, with the logic of the situation.
There is one interesting state case which is worthy of note, D. & C. Schwartz, Inc. v. De Jong, 169 N. Y. S. 101, 102 Misc. 553. It related to a lease tenancy and it was provided in the lease that it expired on February 1. The court held that they could not make the tenant get out before his lease expired on the last day of January; therefore he had the day, February 1, to get out.
This “February 1 lease case” illustrates the difficulty of our problem. We here must approach the question from the other side. The lessee was in; they could not put him out until his lease had expired. . Therefore they could not put him out before February 1. But to entitle the importer here to what he desires he must have an agreement in effect at the time he imports his goods. The rates of duty went out on the beginning of the thirtieth day. He is on the outside wanting in and the tenant is on the inside looking out.
It seems to me that the Government is correct in relying upon the case of Arnold v. United States, 9 Cranch 103. I can see no difference in principles involved. It must be admitted that the facts there are not identical with the facts here, but certainly the same rules apply and in the present instance it seems clear that the importer should not have the advantage of the thirtieth day for his purposes because we do not have to consider the principle of counting the first day or the last day or omitting one or the other of them since there was no effective agreement as to rates of duty in existence one second after midnight on the twenty-ninth day.
To yield to the contention of appellant, who frankly indicates that his position is fraught with considerable doubt, would, in my judgment, give the importer an extra day after the termination time set by the proclamation to import his goods under the provisions of the trade agreement.
That this case is unique and poses a nice and somewhat confusing question of law is impressed upon our minds by reading the decision of the Supreme Court in Dutcher v. Wright, 94 U. S. 553, where the court pointed out that in this kind of case the law was very much in confusion at that date. I quote from that case:
Decided cases may be found in which it is held, where an act is required by statute to be done a certain number of days at least before a given event, that the time must be reckoned, excluding both the day of the act and that of the event. The Queen v. The Justices, 8 Ad. & E. 173; Mitchell v. Foster, 12 id. 172; Zouch v. Empsey, 4 B. & Ald. 522.
Search has been made in vain for a decided case in -which it is held that both the day of the act and the day of the event shall be included in the computation, in order to ascertain the specified period of time. Cases may be found in which *95it is held, that, where the computation is to be made from an act done, the day on which the act is done is to be included. Arnold v. United States, 9 Cranch, 120.
Exceptions undoubtedly exist to that rule, and it must be admitted that there are many cases in which it is held that the last day is included and that the first is excluded.
Speaking of the conflict of judicial decisions upon the subject, Lord Mansfield said that the cases for two hundred years had only served to embarrass a point which a plain man of common sense and understanding would find no difficulty in construing, and he came to the conclusion that courts of justice ought to construe the words of parties so as to effectuate their deeds and not destroy them, and that “from the date” may, in popular use and even in strict propriety of language, mean either inclusive or exclusive. Pugh v. Leeds, Cowp. 714.
Applying the rule of the Butcher case to the instant facts, surely under the language used, “on the thirtieth day,” both days cannot be counted. But irrespective of this rule it seems clear to me that under the rule laid down as to when a tariff act comes into effect a trade agreement likewise would go out of effect at the beginning of the day prescribed.
It is my view that the trial court, for the correct reasons, arrived at the proper solution, and its judgment should be affirmed.
I am authorized to state that Garrett, P. J., concurs in this dissent.